JOHN HANCOCK BOND TRUST CLASS R4 SHARES Service Plan As of June 26, 2013 Article I. This Plan This Service Plan (the “Plan”) sets forth the terms and conditions on which John Hancock Bond Trust (the “Trust”) on behalf of each series of the Trust (each a “Fund,” collectively the “Funds”), on behalf of its Class R4 shares, as applicable, will, after the effective date hereof, pay certain amounts to brokers, plan administrators or other intermediaries (“Service Organizations”) for providing certain account administration services to participants in retirement plans that are beneficial owners of such Class R4 shares. Such compensation may be made directly to such Service Organizations or may be paid to John Hancock Funds, LLC (“JH Funds”) to cover payments that JH Funds has made to Service Organizations on behalf of the Funds. This Plan is not intended to compensate Service Organizations for distribution activities or expenses primarily intended to result in the sale of Class R4 shares of a Fund; however, this Plan is being adopted and operated in accordance with Rule 12b-1, as from time to time amended (the “Rule”), under the Investment Company Act of 1940, as amended (the “Act”), in the event that the Plan shall be deemed to constitute the financing of distribution by a Fund of its Class R4 shares. Article II. Services and Payments Pursuant to the Plan, the Funds may enter into agreements with JH Funds or Service Organizations which administer or provide services to retirement plans that purchase Class R4 shares of the Funds (“Service Agreements”). Under such Service Agreements, the Service Organizations may provide, or JH Funds may compensate a Service Organization for providing, one or more of the following services: (a) acting, directly or through an agent, as the shareholder of record and nominee for all plan participants, (b) establishing and maintaining account records for each plan participant that beneficially owns Class R4 shares of a Fund, (c) providing facilities to answer processing orders to purchase, redeem and exchange Class R4 shares on behalf of plan participants, and handle the transmission of funds representing the purchase price or redemption proceeds and (d) addressing plan participant questions regarding their accounts and the Funds. In the event that the Service Agreement with a Service Organization does not provide for the provision of one or more of the services listed above, including sub-transfer agent or omnibus account services, the Funds may compensate such Service Organization or one of its affiliates for providing such excluded services pursuant to a separate arrangement between the Funds and the Service Organization. The amount of compensation payable to the Service Organization during any one year for services under a Service Agreement adopted under the Plan with respect to Class R4 Shares will not exceed 0.10% of a Fund’s average daily net assets attributable to Class R4 Shares attributable to such Service Organization.
